In an action to recover damages for personal injuries, the three defendant corporations (other than the New York City Housing Authority, which has not been served with process and did not appear), appeal from a judgment of the Supreme Court, Kings County, entered January 7, 1960, in favor of plaintiff against said three defendant corporations, after a nonjury trial. The judgment is based upon a decision and opinion rendered by the trial court. The judgment is for the total sum of $98,843.39, which includes $98,-482.20 as the damages computed and fixed by the trial court in its decision; $147.69 interest on the damages; and $213.50 costs. Judgment modified on the facts by reducing the damages from $98,482.20 to $70,000 and by reducing the interest and the total amount of the judgment accordingly. As so modified, the judgment is affirmed, without costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, the award made by the trial court to the plaintiff for his damages is excessive. We find an award of $70,000 to be fair and adequate for all the damages and injuries suffered by the plaintiff. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur. [24 Misc 2d 270.]